ADMINISTRATION — STATE PERSONNEL BOARD Under 74 O.S. 813 [74-813] (1971) the Personnel Board if limited to billing state agencies under the Merit System not more than Four Hundred Thousand Dollars per fiscal year to provide personnel administration services to said agencies. This limit pertains only to personnel administration services prescribed by the Act for state agencies under the Merit System. Under Section 813 the Board may bill Merit System agencies for costs and expenses lawfully incurred, but not yet paid by the Board. The Attorney General has considered your opinion request wherein you ask the following questions: 1. Is the Board limited to Four Hundred Thousand Dollars per fiscal year in providing personnel administration services to state agencies under the Merit System? 2. Does said limit on expenditures pertain only to personnel administration services described by the act for state agencies under the Merit System? 3. Under 74 O.S. 813 [74-813] (1971) may the Board bill the Merit System agencies for costs and expenses incurred but not yet paid by the Board? Title 74 O.S. 813 [74-813] (1973) provides in pertinent part: "The administrative expenses and cost of operating the merit system shall be paid by the various divisions of the State government included within the merit system by the Executive Order issued under Section 802 of this title, and each subdivision shall be authorized to include in its budget estimates its pro rata share of such costs, and shall remit such shares quarterly from departmental or agency funds to the personnel administration fund.  "Beginning with the effective date of this act the director shall maintain accurate records reflecting the cost of administering its provisions, and at the close of each quarter-year period he shall summarize said cost, and shall bill each department or agency included within the terms of this act by the issuance of an Executive Order under Section 802, with a pro rata share of the administrative cost based on the relationship between the quarterly average number of employees in the classified service of such department or agency, and the quarterly average number of employees in the classified service of all the departments or agencies included within the terms of this act by Executive Order for the appropriate calendar quarter. Provided, that the total amount of costs for administration shall not exceed an average of One Hundred Thousand Dollars ($100,000.00) per calendar quarter for a maximum of Four Hundred Thousand Dollars $400,000.00) per fiscal year." This statute indicates that "the total amount of costs for administration shall not exceed an average of One Hundred Thousand Dollars ($100,000.00) per calendar quarter for a maximum of Four Hundred Thousand Dollars ($400,000.00) per fiscal year." This language defines the legislative intent. It limits the Personnel Board to billing state agencies under the Merit System not more than Four Hundred Thousand Dollars per fiscal year to provide personnel administration services to said agencies.  However, Section 813 merely places a ceiling on the amount the Personnel Board can bill for services provided to state agencies. The section does not limit the Personnel Board's total budget or foreclose the possibility that the Board may obtain income from other sources. Regarding your second and third questions, the first sentence of Section 813 indicates that "administrative expenses and costs of operating the Merit System" are the subject of the section. It is clear that the Legislature intends that the Four Hundred Thousand Dollar limit on expenditures pertains only to personnel administration services performed for state agencies under the Merit System. No language of Section 813 requires the Personnel Board to actually pay off a lawfully incurred bill or expense before charging it to the Merit System agencies. When expenses or costs are incurred by the Personnel Board in the performance of its duty, the Board may charge it to Merit System agencies before the expense or cost is actually paid.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Under 74 O.S. 813 [74-813] (1971) the Personnel Board is limited to billing state agencies under the Merit System not more than Four Hundred Thousand Dollars per fiscal year to provide personnel administration services to said agencies. This limit pertains only to personnel administration services prescribed by the Act for state agencies under the Merit System. Under Section 813 the Board may bill Merit System agencies for costs and expenses lawfully incurred, but not yet paid by the Board.  (Mike D. Martin)